625 F.2d 718
Clarence E. JOHNSON, Plaintiff-Appellant,v.BAYLOR COLLEGE OF MEDICINE et al., Defendants-Appellees.
No. 79-3961.

Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Sept. 4, 1980.
Appeal from the United States District Court for the Southern District of Texas; Woodrow B. Seals, Judge.
Clementine Hannah, Houston, Tex., for plaintiff-appellant.
Fulbright & Jaworski, A. J. Harper, II, Susan J. Piller, Houston, Tex., for defendants-appellees.
Before GEE, HENDERSON and HATCHETT, Circuit Judges.
PER CURIAM:


1
The judgment of the court below is AFFIRMED.


2
The court further concludes that this appeal--contesting only the taxation as costs of a $211 court reporter's fee for taking and transcribing of the losing plaintiff's deposition--is frivolous.  Double costs and attorneys' fees are therefore awarded appellees, and the cause is REMANDED for their determination.


3
AFFIRMED AND REMANDED.